Citation Nr: 0408809	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the RO in 
Winston-Salem, North Carolina, which denied service 
connection for PTSD. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD and the VA has made reasonable efforts to develop 
such evidence.

2.  The veteran does not have a current acceptable diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of September 1995 was issued 
long before the enactment of VCAA requiring notice to the 
veteran.  Thus, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO which were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
September 1995 and March 1996 rating decisions, in the April 
1996 statement of the case, the May 1997, October 1997, 
January 1999, August 1999, January 2002, July 2003 and August 
2003 supplemental statements of the case and VA letters to 
the veteran dated in May 1995, January 1996, March 2001, 
September 2002, March 2003, April 2003 and June 2003 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran has submitted 
written arguments.  The rating decisions, statement of the 
case and supplemental statements of the case, provided notice 
to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

The veteran served on active duty from January 1975 to June 
1976.

Service medical records included a report of medical 
examination dated in June 1975, which noted a normal psyche.  
In a report of medical history completed in June 1975, the 
veteran denied a history of depression, excessive worry or 
nervous trouble of any sort.  In April 1976 his right testis 
was surgically removed due to trauma he sustained in July 
1975.  Shortly after his surgery he underwent a physical 
evaluation board proceedings examination, which reported his 
psychiatric status as normal.  In April 1976, he was 
considered unfit for continued military service due to the 
inability to perform assigned duties as a result of 
persistent pain in the right groin and he was discharged.    

In May 1982, the veteran was admitted to Broughton Hospital 
after an alleged suicide attempt.  The provisional 
psychological diagnoses were substance and alcohol abuse.  In 
January 1983, he was again admitted to Broughton Hospital due 
to depression.  The provisional diagnosis was major 
depressive illness with psychotic features.

In January and April 1995, the veteran submitted statements 
which indicated that he suffered from depression, nightmares 
and PTSD due to the removal of his testicle in 1975.  

A VA discharge summary reflected that in January 1995 the 
veteran was admitted to the Psychiatric Ward after he 
presented with complaints of increased depression.  He 
reported that his depression had worsened over the past month 
and he experienced a decrease in sleep, energy, hope and 
interests.  He started binge drinking every few weeks to 
avoid his problems.  He was discharged in February 1995 and 
the Axis I diagnoses were dysthymia and alcohol abuse.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

A VA outpatient treatment note dated March 1995 reported that 
the veteran complained of depression, flashbacks, agitation 
and insomnia.  The provisional diagnoses were depression and 
questionable PTSD.  

In March 1995, the veteran was involuntarily admitted to 
Foothills Mental Health Clinic, due to alcohol intoxication.  
He reported that he suffered from PTSD as a result of an 
incident he experienced during basic training.  The 
provisional diagnoses were history of mental illness and 
alcohol abuse.  

Also in March 1995, the veteran was hospitalized at a VA 
medical center (VAMC), with complaints of chronic anxiety, 
depression, and a history of substance abuse, specifically 
alcohol abuse.  In May 1995 he was discharged and the Axis I 
diagnoses were alcohol dependence and dysthymia.  A GAF score 
of 65 was assigned.   

In a statement submitted by the veteran's sister dated June 
1995, she reported that the veteran had excessive mood 
swings, which resulted in aggressiveness and violence toward 
family members.  She documented numerous occasions when the 
veteran was hospitalized or taken to jail as a result of his 
mood swings.

During an August 1995 VA psychological examination, the 
veteran reported of history of being attacked in service and 
kicked in the testicles by another soldier.  As a result of 
the attack, his right testicle was removed but he continued 
to experience pain.  He constantly recalled the attack and 
had dreams about it.  He reported a flashback episode whereby 
he kicked in the door of his mother's home, thinking it was 
the home of the soldier which attacked him in service.  The 
Axis I diagnoses were alcohol dependence and dysthymic 
disorder.  The examiner opined that the veteran's symptoms 
were suggestive of long-term alcohol dependence, as well as 
characterological disturbances which were usually accompanied 
by intermittent depressive symptoms.  He further opined that 
the veteran displayed no symptoms of PTSD.

In August 1995, the veteran underwent a VA neuropsychiatry 
examination in which he was diagnosed with alcohol abuse, 
dysthymic disorder, and personality disorder.

In November 1995 the veteran was hospitalized at the VAMC 
after reporting increased frustration and worrying.  He was 
easily irritated and could not accept when others pushed him 
around.  He was depressed and had infrequent thoughts of 
ending things.  The Axis I diagnoses were dysthymia, history 
of non-combat related PTSD, history of alcohol abuse in 
remission and marijuana abuse.  A GAF score of 50 was 
assigned.   

In a May 1996 VA discharge summary it stated that the veteran 
was admitted after he reported to his follow-up therapist 
that he was becoming very angry and felt he might act out.  
The pertinent Axis I diagnoses were dysthymia and history of 
non-combat related PTSD.  During a VA psychological 
evaluation in May 1996, the veteran reported symptoms of 
withdrawal from others, insomnia, heightened anxiety and 
anger potential since his trauma in service.  The pertinent 
Axis I diagnoses were severe major depression without 
psychotic features and anxiety disorder, not otherwise 
specified.

A VA discharge summary dated August 1996 reported that the 
veteran presented with complaints of depression and bad 
nerves.  He experienced anger spells and at times he forgot 
where he was or what he was doing.  The pertinent Axis I 
diagnosis was dysthymic disorder.

During a September 1996 VA outpatient psychotherapy 
evaluation, the veteran complained of poor impulse control, 
repeated anger outbursts and paranoid ideation.  The 
pertinent provisional diagnosis was questionable, non-combat 
related PTSD.  In November 1996, he was accepted into a VA 
psychotherapy program to help him address trauma related 
issue.  

During a VA psychological examination in March 1997, the 
veteran complained of depression and paranoia as well as 
daily recollections of the attack he suffered in service.  He 
reported dreaming of the incident approximately three to four 
times a week.  The pertinent Axis I diagnoses were recurrent 
major depression which was in partial remission and anxiety 
disorder, not otherwise specified.
 
Lay statements submitted by the veteran's mother and sister 
in November 1997 recounted incidences when they witnessed the 
veteran overdose on pills and alcohol and threaten to kill 
himself.  They stated that prior to the veteran entering 
service, these mannerisms were not present.    

In a VA pharmacist's note dated July 1998, the veteran 
reported he was doing fair but had trouble sleeping.  The 
diagnostic impression was continued depression and sleep 
disturbance.  A September 1998 treatment note reflected a 
diagnosis of PTSD.  

During a private psychiatric evaluation in August 1999, the 
veteran complained of bad mood swings, insomnia and 
nightmares.  He denied hearing voices, visual hallucinations, 
delusions or manic episodes.  The pertinent Axis I diagnoses 
were major depression without psychotic features, PTSD, 
generalized anxiety disorder, intermittent explosive 
disorder, and panic disorder with agoraphobia.  His current 
GAF score was 55.   

In October 2000, the veteran reported that his depression was 
under control but he was still nervous.  The diagnosis was 
major depressive disorder.  

In July 2000 the veteran was admitted to the VAMC for 
increased depression associated with his "anniversary 
reaction to his right testicular injury which happened in 
service in 1975".  He reported symptoms of PTSD with low 
energy and loss of sleep and appetite.  His Axis I diagnoses 
were dysthymia, lithium toxicity and history of bipolar 
disorder.  A GAF score of 50 was assigned on discharge.

In a decision from the Social Security Administration, dated 
February 2001, it indicated that the veteran suffered from 
depression, anxiety and a personality disorder and therefore 
was entitled to a period of disability commencing 
March 1, 1995.

In June 2002 and June 2003 this case was remanded by the 
Board.  In June 2002, the Board remanded this case in order 
to obtain additional medical records as well as to afford the 
veteran a VA psychiatric examination to determine the nature 
and extent of any psychiatric disorder.  In June 2003 this 
case was remanded for further compliance with the VCAA.

In March 2003 the veteran reported loss of energy and 
withdrawn feelings.  The VA pharmacist diagnosed PTSD with 
seasonal worsening.  In a June 2003 pharmacy note, the 
veteran denied hallucinations, delusions or violent thoughts 
and stated that his depression was not severe.  The VA 
pharmacist diagnosed PTSD with fair control on medication.        

During an April 2003 VA mental disorders examination, two VA 
examiners evaluated the veteran.  The veteran reported that 
he had good days and bad days.  On bad days he isolated 
himself and reported low energy.  He frequently dreamed of 
his attack during service in which his groin was injured.  He 
worried and was angry a lot.  He reported a constant feeling 
of rage inside toward the soldier that kicked him in the 
groin.  The primary Axis I diagnosis was alcohol dependence.  
He was also diagnosed with polysubstance dependence, 
dysthymia and recurrent major depressive disorder which were 
in partial remission.  A GAF score of 60 was assigned.  It 
was opined that the veteran did not suffer from PTSD.  It was 
further explained that the veteran indicated that the attack 
during service was the central defining event in his life in 
which his PTSD stemmed from.  While it was felt that the 
attack during service was a central defining event in the 
veteran's life, it was not the defining event on the basis of 
PTSD but rather a defining event based on the narcissistic 
injury to the veteran which he has not been able to overcome.         


Analysis

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Service medical records are negative for a diagnosis of PTSD.  
The first post service medical evidence of a psychiatric 
disorder is dated in 1982.  The medical evidence on file 
includes several diagnoses, including major depressive 
illness with psychotic features, dysthymic disorder, 
depression, questionable PTSD, rule out PTSD, PTSD, 
personality disorder and generalized anxiety disorder.  The 
Board notes that the diagnosis of PTSD was made on some 
occasions by a VA pharmacist.  The Board cautions the RO that 
examinations and diagnoses made by a psychiatric pharmacist 
are not acceptable as competent medical evidence in that a 
pharmacist is medically trained to dispense medication but 
not trained to render diagnoses. 

The veteran was afforded a VA PTSD examination in April 2003 
by two VA examiners.  The examiners reviewed the veteran's 
claims file and medical records, performed a mental status 
examination, and determined that the current evaluation did 
not support a diagnosis of PTSD.  It was noted that the 
veteran indicated that the attack during service was the 
central defining event in his life in which his PTSD stemmed 
from.  The examiners felt that the attack during service was 
a central defining event in the veteran's life but it was not 
the defining event on the basis of PTSD but rather a defining 
event based on the narcissistic injury to the veteran, which 
he has not been able to overcome.  The primary Axis I 
diagnosis was alcohol dependence.  He was also diagnosed with 
polysubstance dependence, dysthymia and recurrent major 
depressive disorder, which was in partial remission.    

The Board accepts the April 2003 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  The Board finds that the veteran does not have an 
acceptable medical diagnosis of PTSD, and thus service 
connection is precluded.

In addition, the veteran has not submitted medical evidence 
demonstrating that his PTSD is linked to service.  He has 
asserted that he incurred PTSD during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As there is no medical or lay evidence of in-service PTSD, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



